               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ROBERTA SLAAEN and JULIE
 HOAGLAN, on behalf of themselves and
 all others similarly situated,                       Case No. 18-CV-1562-JPS

                        Plaintiffs,

 v.
                                                                       ORDER

 SENIOR LIFESTYLE CORPORATION
 and SL GREENFIELD LLC,

                        Defendants.


       On December 31, 2019, the parties filed a Joint Motion for

Preliminary Approval of Settlement, (Docket #75), along with the parties’

fully executed “Settlement Agreement and Release.” (Docket #75-1.) On

January 3, 2020, the Court preliminarily approved the parties’ settlement.

(Docket # 79). On March 24, 2020, the parties filed a joint motion for final

approval of settlement, (Docket #83), along with a proposed final order

approving settlement, (Docket #83-1), and Plaintiffs’ counsel filed an

unopposed motion for approval of attorneys’ fees and costs, (Docket #84),

and an unopposed motion for approval of Plaintiffs’ service awards.

(Docket #90.) After reviewing the terms of the Settlement Agreement,

(Docket #75-1), the Court finds that the parties’ settlement constitutes “a fair

and reasonable resolution of [] bona fide dispute[s]” under the FLSA, 29

U.S.C. § 201 et seq.; Lynn Food Stores, Inc. v. United States, 679 F.2d 1350, 1355

(11th Cir. 1982); Walton v. United Consumers Club, Inc., 786 F.2d 303, 306 (7th

Cir. 1986). As such, and for the reasons explained at the April 8, 2020


                            Page 1 of 3
  Case 2:18-cv-01562-JPS Filed 07/02/20 Page 1 of 3 Document 92
fairness hearing, the Court will grant the motion for final settlement

approval, as well as Plaintiffs’ motion for attorneys’ fees and costs, and

Plaintiffs’ motion for approval of Plaintiffs’ service awards. The Court

approves of the settlement agreement and will incorporate the terms of the

parties’ proposed order in full below. Finally, as requested, the Court will

dismiss this action with prejudice.

       Accordingly,

       IT IS ORDERED that the parties’ joint motion for final approval of

settlement (Docket #83) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiffs’ motion for approval of

attorneys’ fees and costs (Docket #84) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that Plaintiffs’ motion for approval of

service awards (Docket #90) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that the Court:

       1.     Approves the parties’ settlement as fair, reasonable, and

adequate pursuant to Fed. R. Civ. P. 23(e);

       2.     Approves the parties’ settlement as a fair and reasonable

resolution of a bona fide dispute under the Fair Labor Standards Act;

       3.     Approves the settlement payments to the Settlement Class;

       4.     Instructs Defendants’ counsel to provide Plaintiffs’ counsel

with settlement checks for the Settlement Class within twenty-one calendar

(21) days of this Order;

       5.     Instructs Plaintiffs’ counsel to send the settlement checks and

settlement correspondence (in a form that is substantially similar to that

which is attached to the parties’ Settlement Agreement as Exhibits 2, 3, and

4) to the Settlement Class via U.S. Mail within ten (10) calendar days of


                            Page 2 of 3
  Case 2:18-cv-01562-JPS Filed 07/02/20 Page 2 of 3 Document 92
Plaintiffs’ counsel’s receipt of the settlement checks from Defendants’

counsel;

       6.     Instructs that the Settlement Class has one hundred eighty

(180) days to negotiate or cash their individual settlement checks, otherwise

the individual settlement checks and amounts will revert to and be retained

by Defendants;

       7.     Instructs that any Settlement Class member who negotiates or

cashes their settlement checks is bound by the settlement;

       8.     Grants Plaintiffs’ counsel’s unopposed motion for approval of

attorneys’ fees and costs, (Docket #84), and approves Plaintiffs’ counsel’s

requested attorneys’ fees and costs in the amount of $302,492.14;

       9.     Grants Plaintiffs’ unopposed motion for approval of

Plaintiffs’ service awards, (Docket #90), and approves Service Payments in

the amounts of $7,500.00 to Plaintiff Roberta Slaaen and $7,500.00 to

Plaintiff Julie Hoaglan; and

       10.    Dismisses this case on the merits with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 2nd day of July, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 3 of 3
  Case 2:18-cv-01562-JPS Filed 07/02/20 Page 3 of 3 Document 92
